Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to the use of patterned MXene compositions in voice coils used in speakers. The independent claim 1, identifies a uniquely distinct feature of “…A voice coil comprising a patterned MXene composition attached to a biaxially oriented polyaromatic polymer film that has undergone oxygen plasma treatment to effect increased hydrophilicity.” The closes prior art to Teijin(JP2008219739 A) teaches biaxially oriented polyester film of the present invention can be used for a flat speaker substrate application, preferably used as a vibration membrane, or a vibration membrane circuit board in which spiral coils are arranged on both sides of the substrate film, In particular, it can be preferably used as a vibrating membrane circuit board. Since the biaxially oriented polyester film of the present invention is excellent in heat-resistant dimensional stability at 200 ° C., has a certain rigidity, and has little variation in film thickness, a flat speaker having a structure in which a coil is laminated on a substrate film. When used as a film for a substrate, the distortion of the substrate film due to the heat generated by the coil is small, noise is reduced, and these film characteristics are excellent in sound quality reproducibility. See at least page 6 of translated document paragraph [0002]. Among the polyesters obtained from these components, the main components are preferably polyethylene terephthalate(thus teaching polyaromatic polymer) and polyethylene naphthalene dicarboxylate, and polyethylene naphthalene dicarboxylate is most preferable in terms of the balance between dimensional stability at high temperature and rigidity. See at least page 2, [0007]. Teijin does not explicitly teach “…a biaxially oriented polyaromatic polymer film that has undergone oxygen plasma treatment to effect increased hydrophilicity.” The prior art fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651